Title: To James Madison from Thomas Jefferson, 7 April 1822
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Apr. 7. 22.
                
                Your favor of Mar. 29. did not come to hand until the 4th. instant. Only mr. Cabell, Genl. Cocke and myself attended. Messrs. Johnson and Taylor were retained in Richmond on Lithgow’s case, and Genl. Breckenridge hindered by business. It was not material as there was not a single thing requisite to act on. We have to finish the 4. rows and appendages this summer which will be done and then to rest on our oars. The question of the removal of the seat of government has unhappily come athwart us, and is the real thing now entangling us. Staunton & Richmond are both friendly to us as an University, but the latter fears that our Rotunda will induce the legislature to quit them, & Staunton fears it will stop them here. You will recollect that our brother Johnson has opposed constantly every proposition in the board to begin that building, and moved himself in the late session to suspend interest with an express Proviso that no money should be applied to that building; and mr. Harvie one of the zealous friends to the University, in a Philippic against the Rotunda declared he would never vote another Dollar to the University but on condition that it should not be applied to that building. Our opinion, and a very sound one, has been from the beginning never to open the institution until the buildings shall be compleat; because as soon as opened, all the funds will be absorbed by salaries Etc. and the buildings remain for ever incompleat. We have thought

it better to open it fully, altho’ a few years later, than let it go on for ever in an imperfect state. I learn from those who were present at the last proceedings of the legislature, that there was a general regret even with the opposition itself, when they found that they had done absolutely nothing at all for the institution. Our course is a plain one, to pursue what is best, and the public will come right and approve us in the end. This bugbear of the seat of government will be understood at the next session, and we shall be enabled to proceed. The establishment is now at that stage at which it will force itself on. We must manage our dissenting brother softly; he is of too much weight to be given up. I inclose you his letter and two from mr. Cabell which will inform you more particularly of the state of things. Be so good as to return them when perused. Ever & affectionately your’s
                
                    Th: Jefferson
                
            